Citation Nr: 1047933	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Basic eligibility for Department of Veterans Affairs nonservice-
connected pension benefits.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The appellant had active duty for training from October 1964 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appellant testified before the Board at a hearing at the RO 
in June 2010.  A transcript of that hearing has been included in 
the claims folder.


FINDING OF FACT

The appellant did not have 90 days of active service.  


CONCLUSION OF LAW

The appellant does not meet the legal requirements for 
establishing basic eligibility for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The United States Court of Appeals for Veterans Claims has held 
that the statutory and regulatory provisions pertaining to VA's 
duty to notify and assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant appeal, 
there is no dispute as to the relevant facts and the law is 
controlling; the legal requirements for establishing basic 
eligibility for VA pension benefits are outlined by statute and 
regulation, and the Board's review is limited to interpretation 
of the pertinent law and regulations.  Accordingly, the Board 
will address the merits of the claim.

II.  Legal Criteria, Factual Background, and Analysis

The law provides that VA shall pay to each veteran of a period of 
war who meets the service requirements of this section (as 
prescribed in subsection (j) of this section) and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful misconduct, 
pension at the rate prescribed by this section.  38 U.S.C.A. 
§ 1521(a).  

A veteran meets the service requirements of this section if such 
veteran served in the active military, naval, or air service (1) 
for ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such service 
for a service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended during a 
period of war; or (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j).  

VA's regulations further provide that active military, naval, and 
air service includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  38 C.F.R. § 3.6 (2010).  

The term period of war is defined by statute.  The Vietnam era 
began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 
101(11); 38 C.F.R. § 3.2(f)(i).  

At his hearing, the appellant testified that, although all of his 
service was in the Continental United States during the Vietnam 
era, he was subject to being ordered to active duty at any time 
and could have been sent overseas.  He also submitted a copy of a 
magazine article discussing eligibility for various VA benefits, 
including the notation that, "[a]nother common misconception is 
that pensions go only to people who served in wars overseas.  In 
fact, the pensions are available to anyone (other than those 
dishonorably discharged) who served even a single day during 
wartime, even if that service was stateside."  

The Board observes that the appellant served during the Vietnam 
era (a period of war) for more than 90 days.  However, his DD 
Form 214 clearly shows that the service from October 21, 1964, to 
March 6, 1965, was ACDUTRA and that, at its conclusion, he was 
transferred back to his Army Reserve unit.  

The appellant also testified that he sustained an injury to his 
hand during his regular employment and was unable to attend his 
weekly Reserve drill the following weekend.  The injury 
apparently occurred subsequent to his period of ACDUTRA.  The 
appellant testified that his Reserve unit commander determined 
that he was too disabled because of his hand injury to serve in 
the Reserve, and that he was subsequently discharged.  The record 
shows that the appellant was discharged from the U.S. Army 
Reserve in June 1966 due to medical disqualification.  There is 
no evidence showing, and the appellant does not contend, that the 
injury was in the line of duty.  Moreover, the record shows that 
rating decisions in May 2005 and October 2006 denied service 
connection for the loss of four fingers on the appellant's left 
hand.  The appellant was notified of each rating decision and did 
not file a notice of disagreement within one year; therefore, 
those decisions are final, and are binding in this case.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2010).  

Accordingly, the appellant was not discharged or released from 
service because of a service-connected disability, and the 
criteria for qualifying service set forth at 38 U.S.C.A. 
§ 1521(j) and 38 C.F.R. § 3.6 are not met.  

Lacking qualifying service, the basic eligibility requirements 
for VA pension benefits are not met, and the appeal must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because of 
the absence of legal merit or the lack of entitlement under the 
law).  


ORDER

Basic eligibility for VA nonservice-connected pension benefits is 
denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


